PER CURIAM
Husband appeals the denial of his motion to set aside a default order entered against him in a dissolution proceeding. He alleges that it was procured by wife’s fraud and misconduct. In his affidavit, he claims that he refrained from hiring an attorney and deliberately allowed a default order to be entered against him, because wife had agreed to petition the court for a “fair and equitable 50-50 split of the assets,” but, in fact, she asked for and received nearly all of the marital estate. In her affidavit, wife denies that she ever agreed to an even split of assets and alleges, among other things, that she fully expected to try the case on the date set for trial. After having rejected husband’s request for a hearing, the trial judge denied his motion on the basis of the affidavits alone. In the light of the many inconsistencies between the affidavits, the parties’ credibility is the crucial factor in this case. By denying husband’s motion, the court implicitly found wife to be more credible. Without further explanation from the trial judge, we are unable to understand how he could have made that determination, given the facts of this case, without having conducted an evidentiary hearing. Accordingly, his decision cannot be sustained on this record.
Reversed and remanded for further proceedings. Costs to husband.